Citation Nr: 0430109	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from September 1946 
to July 1949, and from October 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant is seeking service connection for bilateral 
knee and back disabilities.  He maintains that he incurred 
these disabilities as a result of over 25 parachute jumps as 
a paratrooper while serving in the military.  In this regard, 
the Board notes that the appellant's military records confirm 
that he received a parachute badge during his first period of 
active military service, from September 1946 to July 1949.  
In addition, according to the appellant's separation 
qualification record from his first period of active service, 
the appellant's military occupational specialties included 
basic infantry, rifleman, company administrative clerk, and 
scout.  The narrative states that the appellant served with 
the 504th Airborne Infantry Regiment, 82nd Airborne Division, 
and that he participated in tactical field exercises.  

In April 2002, a fee basis VA examination was conducted by a 
private physician, R.L.M., D.O.  In the April 2002 fee basis 
VA examination report, Dr. M. stated that according to the 
appellant, he had over 24 parachute jumps during his military 
career.  The appellant indicated that he often had to jump 
with large "rock packs," and that on one occasion, he 
jumped and landed on his back on a frozen dirt mound.  He 
noted that at present, he had chronic pain and stiffness in 
his knees and back.  The appellant reported that he also had 
giving way in both of his knees, and that prolonged standing 
aggravated his back pain.  

At the time of the appellant's April 2002 fee basis VA 
examination, x-rays were taken of the appellant's knees and 
back.  The x-rays of the appellant's knees were interpreted 
as showing the following: (1) periarticular osteopenia, (2) 
bicompartmental degenerative changes of both knees, (3) no 
acute fractures, and (4) vascular calcifications.  The x-ray 
of the appellant's back was reported to show the following: 
(1) osteopenia, (2) diffuse disc disease and facet 
arthropathy, (3) slight anterolisthesis of L4 on L5, without 
spondylolysis, and (4) extensive vascular calcifications.  
After the physical examination and a review of the 
appellant's x-rays, Dr. M. diagnosed the appellant with the 
following: (1) degenerative changes of the right knee per x-
ray, (2) degenerative changes of the left knee per x-ray, and 
(3) degenerative changes of the lumbar spine per x-ray.  
However, although Dr. M. provided current diagnoses of 
bilateral knee and back disabilities, the Board notes that 
Dr. M. did not address the pertinent question in this case, 
which is whether the appellant's current bilateral knee and 
back disabilities are related to his period(s) of active 
military service, to specifically include his in-service 
paratrooper activities.  Therefore, in light of the 
foregoing, Dr. M. should be asked to review the examination 
report and provide an addendum which addresses the question 
noted above.  If necessary, another examination should be 
conducted.         

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact Dr. M., who was 
the April 2002 fee basis VA examiner, and 
ask that the claims file be reviewed, 
including his earlier examination report.  
Following a review of the April 2002 fee 
basis VA examination report, and the 
entire evidence of record, Dr. M. must 
render an opinion as to whether the 
appellant's degenerative changes of the 
right knee, degenerative changes of the 
left knee, and/or degenerative changes of 
the lumbar spine, are related to the 
appellant's period(s) of active military 
service, to specifically include his in-
service paratrooper activities.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and a copy of this remand  must be made 
available to Dr. M. for review in 
conjunction with providing the above 
opinion.  If Dr. M. finds that another 
examination is required to address this 
question, such an examination should be 
scheduled.  The report prepared should be 
typed.     

2.  If Dr. M., the April 2002 fee basis 
VA examiner, is no longer available, the 
RO should make arrangements for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any right knee, left knee, 
and/or back disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the April 2002 fee basis VA 
examination report.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner. After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether 
any currently diagnosed right knee, left 
knee, and/or back disability, to 
specifically include degenerative changes 
of the right knee, left knee, and lumbar 
spine, are related to the appellant's 
period(s) of active military service, to 
specifically include his in-service 
paratrooper activities.  If no 
disability(ies) is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  The report 
prepared should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The 
RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.      

5.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response. 
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 75 YEARS OF AGE.  
Hence, these claims must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




